Citation Nr: 1113329	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-29 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to restoration of a 100 percent evaluation for the Veteran's service-connected residuals of radical retropubic prostatectomy due to cancer, effective January 1, 2008, to include the issue of whether the reduction to a 40 percent evaluation was proper.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1958 to September 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which reduced the Veteran's rating from 100 percent to 40 percent, effective January 1, 2008.  The Veteran then perfected a timely appeal with respect to this reduction.  

The Veteran testified before a Decision Review Officer (DRO) in a hearing at the RO in July 2007.  The Veteran also testified before the undersigned Acting Veterans Law Judge in a videoconference hearing at the RO in January 2010.  Transcripts of the hearings have been associated with the claims file.


FINDING OF FACT

The evidence used to reduce the rating from 100 percent to 40 percent for the Veteran's residuals of radical retropubic prostatectomy due to cancer does not show a permanent improvement in this disability.


CONCLUSION OF LAW

The criteria are met for restoration of the 100 percent rating for the Veteran's residuals of radical retropubic prostatectomy due to cancer.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.2, 4.10, 4.13, 4.115b, Diagnostic Code (DC) 7528 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The evidence currently of record is sufficient to substantiate the Veteran's claim for restoration of a 100 percent disability rating for his service-connected residuals of radical retropubic prostatectomy due to cancer.  Therefore, no further development with respect to the matter decided herein is required under the VCAA.  There is no need to discuss whether there has been compliance with the duty-to-notify-and-assist provisions of the VCAA because even if for the sake of argument there has not been, this is ultimately inconsequential and, therefore, at most harmless, i.e., non-prejudicial error.  38 C.F.R. § 20.1102 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Reduction Claim

In August 2006, the RO granted service connection for the Veteran's residuals of radical retropubic prostatectomy due to cancer.  The RO awarded a 100 percent disability rating, effective February 27, 2004.  

In November 2006, following a routine VA examination in September 2006, the RO issued a rating decision proposing to reduce this rating from 100 percent to 20 percent.  

In a February 2007 letter, the Veteran was given due process notice of the proposed reduction in the rating for his residuals of radical retropubic prostatectomy due to cancer.  The letter also apprised him of his right to submit additional evidence to contest the reduction and request a pre-determination hearing.  The RO therefore complied with the provisions of 38 C.F.R. § 3.105(e).

Thereafter, in September 2007, the RO effectuated the proposed reduction and assigned a 40 percent rating for the Veteran's residuals of radical retropubic prostatectomy due to cancer, effective January 1, 2008.  The Veteran perfected an appeal as to this reduction.  Therefore, the Board must now decide whether the reduction from 100 percent to 40 percent was proper.

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 Vet. App. 413, 420 (1993), the Court has interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case it must be ascertained, based upon a review of the entire recorded history of the disorder, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement in a disability actually reflects improvement in the Veteran's ability to function under the ordinary conditions of life and work.

When the evidence indicates that a disability has stabilized to the point that a particular rating has continued for a long period of time (five years or more), and an examination indicates improvement in the disability, the rating agency must review the entire record of examinations and the medical-industrial history in order to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  In arriving at a determination that there is material improvement in a physical or mental disability, the rating agency must consider whether the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344.

The provisions of 38 C.F.R. § 3.344(a) and (b) apply to ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c).  

Since the 100 percent rating in this case was in effect from February 27, 2004, to December 31, 2007, a period of less than five years, the provisions of 38 C.F.R. 
§ 3.344 are not applicable.  See Brown, 5 Vet. App. at 417.  

The Veteran's service-connected residuals of radical retropubic prostatectomy due to cancer has been evaluated under 38 C.F.R. § 4.115b, DC 7528, which pertains to malignant neoplasms of the genitourinary system and provides for a 100 percent disability rating.  It also provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528.  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a (2010).

The Board is aware that it must make its determination as to whether improvement had been shown between (1) the medical evidence of record at the time of the August 2006 rating decision which granted the 100 percent rating for the Veteran's residuals of radical retropubic prostatectomy due to cancer, and (2) the medical evidence used to reduce the disability rating to 40 percent.  After comparing the evidence, the Board finds that the RO's decision to reduce the Veteran's disability rating from 100 percent to 40 percent was not warranted.  Hence, the 100 percent rating will be restored.

The evidence used to grant the 100 percent rating for the Veteran's residuals of radical retropubic prostatectomy due to cancer includes VA treatment records, private treatment records, and a January 2005 VA examination. 

Specifically, at the January 2005 VA examination, the Veteran reported that he was being followed regularly by his urologist for the monitoring of his PSA levels.  The VA examiner diagnosed the Veteran with adenocarcinoma of the prostate, status post radical suprapublic prostatectomy with residual disfiguring scar, erectile dysfunction, urinary incontinence and weak, hesitant urine flow.  

Further, in a September 2005 opinion from the Veteran's private treating physician, Dr. K.S. reported that the Veteran's post-surgery pathology showed that there were positive margins on three sides of the prostate gland that was removed.  Additionally, the pathology report disclosed that there was "high grade pin virtually everywhere."  Dr. K.S. also reported that, "[a]lthough [the Veteran's] PSA tests have been unremarkable to date, it [is] not uncommon after a radical prostatectomy for any remaining prostate cancer to take 2 to 5 years to make its presence known through a rising PSA and in some cases, it can take as long as 10 years."  Therefore, Dr. K.S. concluded that, "it is my opinion that it is more likely than not that [the Veteran] still has prostate cancer and will be a candidate for radiation treatments sometime in the future."

Based on this evidence, in the August 2006 rating decision, the RO granted service connection for the Veteran's residuals of radical retropubic prostatectomy due to cancer and assigned an initial 100 disability rating for the disability, effective February 27, 2004.  

The Board must now compare the above findings, which were the bases for granting a 100 percent rating, with the evidence used to reduce the Veteran's disability rating to 40 percent in the September 2007 rating decision to determine whether his service-connected residuals of radical retropubic prostatectomy due to cancer "improved."  The evidence for consideration includes a September 2006 VA examination report, as well as VA and private outpatient treatment records.

Specifically, at the September 2006 VA examination, the Veteran reported that his treatment for his residuals of radical retropubic prostatectomy due to cancer was not completed.  He stated that his last treatment was four months ago.  The VA examiner determined that the Veteran's residuals of radical retropubic prostatectomy due to cancer were "unchanged" since his last VA examination.

The Board is not persuaded, based on this one VA examination report, that the Veteran's residuals of radical retropubic prostatectomy due to cancer sufficiently improved to warrant a reduction from 100 percent to 40 percent.  

Specifically, following the RO's reduction of the Veteran's disability in September 2007, the Veteran submitted a medical opinion in September 2008 from Dr. R.C.M., one of the Veteran's treating private physicians, who determined that, "[s]ince [the Veteran] had three positive margins with [his] radical prostatectomy for prostate cancer in March 2004, there is a real chance of recurrence or at least 50% in the next five years."  Therefore, Dr. R.C.M. determined that the Veteran's PSA levels must be carefully watched for the next 10 years.

Therefore, under these circumstances, the Board cannot conclude that the preponderance of the evidence shows a material improvement in the Veteran's service-connected residuals of radical retropubic prostatectomy due to cancer that is reasonably certain to be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344; Brown, 5 Vet. App. at 413.  Accordingly, the Veteran is entitled to restoration of the 100 percent rating for his service-connected residuals of radical retropubic prostatectomy due to cancer.



ORDER

The claim for restoration of the 100 percent rating for the Veteran's service-connected residuals of radical retropubic prostatectomy due to cancer is granted, effective January 1, 2008.




____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


